DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, and species Formula 4 in the reply filed on August 24, 2022 is acknowledged.
Claims 6, 9-13, 16, 18-20, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention as well as nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2022. The Examiner notes that Applicant indicated that claim 18 reads on the elected species. However, claim 18 requires “at least one of n1, n2, and n3 begin 1 or 2” which indicates a substituent which is not indicative of Formula 4 because the cation is unsubstituted. 
Specification
The disclosure is objected to because of the following informalities: Page 15 recites “at least one of n1, n2, and n3 may be 1 or 1”.  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “R1 is the acid-labile protecting group and includes a substituted or unsubstituted t-butyl group and a C3 to C30 substituted or unsubstituted tertiary alicyclic group” but should instead recite “or a C3 to C30 substituted or unsubstituted tertiary alicyclic group” based on page 4 of the instant specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (U.S. 2011/0020749).
Ichikawa et al teaches a salt represented by the following formula (A1):

    PNG
    media_image1.png
    119
    404
    media_image1.png
    Greyscale
[0019] wherein Q1 and Q2 can be a fluorine atom [0020], La1 is –(CH2)m1- where m1 can be 3 in which the second methylene is replaced by an oxygen atom, and the third methylene is replaced by a carbonyl group [0021], i.e. -CH2-O-CO-* where * is the bonding site to Ra1 as seen in formula (a1-5-1) [0037], Ra1 can be adamantyl-1,3-diyl [0029], La2 can be a single bond [0022], Ra2 can be represented by the following formula (II-2) [0030]:

    PNG
    media_image2.png
    94
    274
    media_image2.png
    Greyscale
[0030] wherein Ra7 can preferably be an ethyl group [0036] and Ra6 can be a monocyclic group such as a cyclopentyl group [0034], and Z+ can be the following:

    PNG
    media_image3.png
    196
    134
    media_image3.png
    Greyscale
[0047] which is equivalent to the elected species of Formula 4 of instant claims 1-5, 7, 8, 14, and 21. Although Ichikawa et al. does not teach a specific example of formula (A1) having the above specified groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such a compound through routine experimentation of substituting equally suitable groups for the sought invention. Specifically, Ichikawa et al. teaches if such salt (A1) of the present invention is applied to a chemically amplified resist composition as an acid generator, not only the base-solubility of a resin, but also the base-solubility of the acid generator is also enhanced at a light exposed portion of a resist film. Therefore, at the light exposed portion, an increase in the solubility can be observed even at the lower portion of the resist film near the substrate, which results in an enhancement in removability of the resist film during development and an improvement in a shape of a resist pattern, that is, the skirt-like shape is hardly occurred in the resist pattern. As a result, the resolution and Mask Error Enhancement Factor of the resist composition are improved [0019]. Ichikawa et al. also teaches the present invention will be described more specifically by way of examples, which are not construed to limit the scope of the present invention, and various modifications can be made within the range of the gist described above and below, which modifications are encompassed in the technical scope of the present invention [0144]. Therefore, one of ordinary skill in the art would be motivated to make additional compounds than those exemplified in order to achieve optimal resist properties and arrive at Applicants’ elected species.
With regard to claim 21, Ichikawa et al. teaches a chemically amplified resist composition comprising a salt (A1), a resin which becomes soluble in an aqueous solution by the action of an acid (B), and a solvent (D) [0067-0068]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2012/0052440 is obvious over the elected species Formula 4, see Formula (I) [0013].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722      

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722